710-/5
                                   ELECTRONIC RECORD




COA #      02-12-00643-CR                             OFFENSE:        29.03


           Donovan Darren Levoy Meadows
STYLE:     v. The state of Texas                      COUNTY:         Wichita

COA DISPOSITION:       AFFIRMED                       TRIAL COURT:    89th District Court


DATE: 04/30/15                      Publish: NO       TC CASE #:      51,786-C




                         IN THE COURT OF CRIMINAL APPEALS



          Donovan Darren Levoy Meadows v.
STYLE:    The State of Texas                               CCA#:            7<UW£
         APPULAMr'^                   Petition             CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCAIS;                         DATE:

                                                           JUDGE:
DATE:     Oct. ^27T 2Q/fT                         ;        SIGNED:                          PC:_

JUDGE:    f^                                               PUBLISH:                         DNP:




                                                                                            MOTION FOR

                                                        REHEARING IN CCA IS:

                                                        JUDGE:




                                                                                 ELECTRONIC RECORD